UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-5209



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          and


TAMMIE JEAN LESTER,

                                                            Claimant,

          versus


JAMES ROBERT ESTEP,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (CR-04-56)


Submitted:   August 25, 2006            Decided:   September 11, 2006


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christine Madeleine Spurell, Abingdon, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           James Robert Estep pled guilty pursuant to a written plea

agreement to one count of Social Security fraud, one count of

conspiracy to commit wire fraud, and one count of conspiracy to

launder money, in violation of 18 U.S.C. §§ 371, 1956(h); 42 U.S.C.

§ 408(a)(4) (2000).       Estep was sentenced to forty-eight months’

imprisonment.        We grant the Government’s motion to dismiss the

appeal.

           On appeal, Estep contends the district court erred in its

application of the sentencing guidelines. The Government, however,

asserts this claim is precluded by the waiver of appellate rights

in Estep’s plea agreement, according to which he waived his right

to   “appeal   any    sentencing   guidelines   factors   or   the   Court’s

application of the sentencing guidelines factors to the facts of

[his] case.”       Estep further agreed that he was “knowingly and

voluntarily waiving any right to appeal sentencing guidelines

factors, and [that he was] voluntarily willing to rely on the Court

in    sentencing       [him]   under    the     Sentencing     Guidelines.”

Additionally, Estep waived his right to collaterally attack his

conviction pursuant to 28 U.S.C. § 2255 (2000).

           A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2000).            United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).         Whether a defendant has

effectively waived the right to appeal is an issue of law we review


                                    - 3 -
de novo.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).     An appeal waiver is valid if the defendant knowingly and

intelligently agreed to waive his right to appeal.                 Id. at 169.

However, “[a]n appeal waiver is not knowingly or voluntarily made

if the district court fails to specifically question the defendant

concerning the waiver provision of the plea agreement during the

[Fed. R. Crim. P.] 11 colloquy and the record indicates that the

defendant did not otherwise understand the full significance of the

waiver.”     United States v. Johnson, 410 F.3d 137, 151 (4th Cir.

2005) (internal quotations omitted).

            The    language    in   the    plea   agreement   is    clear   and

unambiguous. At the Rule 11 hearing, it was established that Estep

was fifty-six years old, had completed the twelfth grade, and could

read and write.      He did not have a history of mental illness or

substance abuse.        Estep confirmed he had not only signed the plea

agreement, but had also initialed each page after reading it.                He

further acknowledged that he had discussed the agreement with his

counsel    prior   to    signing.     The    district   court      specifically

questioned Estep regarding the appeal waiver, and Estep responded

that he understood its effects.           Therefore, we conclude the appeal

waiver is both valid and enforceable.

            Estep, however, also contends the Government breached the

plea agreement when it failed to call witnesses at sentencing.               He

relies on that portion of the plea agreement which states: “I


                                     - 4 -
understand that I will have an opportunity at the sentencing

hearing to bring witnesses, to cross-examine the government's

witnesses, and to demonstrate to the Court what an appropriate

sentence would be under the Guidelines.”         Though Estep argues this

statement created an obligation on the part of the Government to

call witnesses and present evidence, we conclude that it does not.

Therefore,    because   Estep’s    challenge   to     the    district   court’s

application of the sentencing guidelines clearly falls within the

scope   of   the   waiver,   and   the   Government    did    not   breach   the

agreement, we conclude the terms of the plea agreement should be

enforced.

             Accordingly, we grant the Government’s motion to dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 5 -